DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites “a press platen comprising a high temperature-resistant synthetic material”. Although the original filing discloses “a press platen made from a high temperature-resistant polyether ether ketone (PEEK)-type synthetic material” (see, e.g., the specification at p3, line 32-p4, line 7, which is also duplicated in the PGPub at [0006]) and “a press platen (1) made of a high temperature-resistant synthetic material of the polyether ether ketone (PEEK)-type” (original claim 1), there does not appear to be support for the broader recitation of “a high temperature-resistant synthetic material” as claimed. Dependent claims are rejected for the same reason.
Claim 14 recites the press platen is reinforced with specific amounts of fillers (e.g., “at least 10% by weight of a carbon fiber”. Although the original filing discloses “at least 10%...of a carbon fiber” and similarly for other fillers, there does not appear to be support to recite the percentages refers to weight (“by weight”) as claimed. Dependent claims are rejected for the same reason.
Claim 15 recites “the synthetic material comprises a polyimide (PI).” As noted above with regard to claim 14, the original filing only discloses “a press platen made from a high temperature-resistant polyether ether ketone (PEEK)-type synthetic material” and “a press platen (1) made of a high temperature-resistant synthetic material of the polyether ether ketone (PEEK)-type” (citations above). The specification does not disclose “the [high temperature-resistant] synthetic material comprises a polyimide (PI)” as claimed. The examiner acknowledges the specification states on page 5, lines 8-10 that “The press platen may be made of a polyimide PI, a polyamide imide PAI, [etc.]” (also at [0009] of the PGPub). The examiner submits this disclosure is confusing when read in the context of the rest of the disclosure because other than this paragraph, the specification refers to the “high temperature-resistant polyether ether ketone (PEEK)-type synthetic material”. It is not clear how the paragraph beginning on page 5, line 8 meshes with the rest of the disclosure; it does not say the PEEK-type synthetic material can be replaced with polyimide (etc.). Furthermore, the originally filed claims provide an independent claim describing “a press platen (1) made of a high temperature-resistant synthetic material of the polyether ether ketone (PEEK)-type” and then, e.g., original dependent claim 2 states the “press platen (1) is made of polyimide PI.” Therefore, the original filing does not clearly describe a “[high temperature-resistant] synthetic material comprises a polyimide (PI)” as claimed.
Claims 16-22 are each not supported for reasons substantially similar to the reasons identified with regard to claim 15, except that each claim requires “the synthetic material comprises” a polymer different than polyimide.



The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 15-22 recites the limitation "the synthetic material". There is insufficient antecedent basis for this limitation in the claim. For proper antecedent basis, the claims should recite “the high temperature-resistant synthetic material” as said in claim 1.


Claim Rejections - 35 USC § 102
Claim(s) 14 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 102602080).
Note: citations refer to the machine translation provided with this Office Action.
Regarding claim 14:
Li discloses a metal composite plate comprising a steel base and a polyether ether ketone (PEEK) composite (abstract; p2). The PEEK portion is reinforced with 10-12% of carbon fiber or 12-13% of graphite (p2; claim 1). The plate has good stability, corrosion resistance, and abrasion resistance and can be used in high-temperature and high-pressure environments (abstract; p4). The examiner submits the surface of Li’s metal composite plate is inherently “structured” as claimed.
While there is no disclosure that Li’s plate is a pressing tool for coating wood panels in hydraulic hot presses, which comprises a press platen as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a pressing tool which comprises a press platen, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is a composite plate identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claims 23-25:
The present claims describe product-by-process limitations for the structuring of the surface of the press plate. The examiner submits the structured surface of Li would be indistinguishable from the final product having a structured surface of the present claims. 


Claim Rejections - 35 USC § 103
Claim(s) 14 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prabhu et al. (US 2004/0072518) in view of Li et al. (CN 102602080).
Regarding claim 14:
Prabhu discloses a platen having a patterned (i.e., structured) surface for mounting a polishing pad thereto [abstract; 0016]. The claim comprises a rigid material, such as polyether ether ketone (PEEK) [0029]. The platen is designed to be applied to a surface with pressure [0033].
Prabhu is silent with regard to the use of carbon fiber or graphite.
Li discloses a metal composite plate comprising a steel base and a polyether ether ketone (PEEK) composite (abstract; p2). The PEEK portion is reinforced with 10-12% of carbon fiber or 12-13% of graphite to provide sliding properties which improves wear resistance (p2; claim 1). The plate has good stability, corrosion resistance, and abrasion resistance and can be used in high-temperature and high-pressure environments (abstract; p4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use carbon fiber or graphite in amounts taught by Li to provide improved properties including wear resistance to the platen of Prabhu.
There is no disclosure in Prabhu that the platen is for coating wood panels in hydraulic hot presses. However, the recitation in the claims that the pressing tool is “for coating wood panels in hydraulic hot presses” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
The examiner takes the position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, and further that the prior art structure is capable of performing the intended use. Given that Prabhu discloses a pressing tool in the form of a platen as presently claimed, it is clear this tool would be capable of performing the presently claimed intended use, i.e., coating wood panels in hydraulic hot presses, as required in the above cited portion of the MPEP.
Regarding claims 23-25:
The present claims describe product-by-process limitations for the structuring of the surface of the press plate. The examiner submits the structured surface of Prabhu would be indistinguishable from the final product having a structured surface of the present claims. 


Claim(s) 14-15 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over National Research Development Corporation (GB 1454394).
Regarding claims 14 and 15:
National Research Development Corporation (NRDC) discloses a heating panel that includes a matrix material reinforced with one or more carbon fiber layers and at least two electrical terminals (p1, lines 13+). The panels are useful as platens for pressure molding (p1, line 82+). Examples of the matrix material include polyester resin, epoxy resin, polyimide resin, and a high-alumina cement (p1, line 59+). The panels can be heated to, e.g., 200°C or higher (p2, line37-56); i.e., the matrix materials are “high temperature-resistant synthetic materials”.
NRDC is silent with regard to the weight amount of the carbon fiber layer.
One of ordinary skill in the art would recognize that the amount of carbon fiber relates to the level of thermal conductivity provided by the panel. As such, one of ordinary skill in the art would be motivated to adjust the relative amount of the fiber in the matrix. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative amount of carbon fiber in the heat panel, including amounts within the claimed range, to provide the desired thermal conductivity for a given end use.
The examiner submits the surface of NRDC’s panel is inherently “structured” as claimed.
While there is no disclosure that NRDC’s panel is a pressing tool for coating wood panels in hydraulic hot presses, comprising a press platen as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a pressing tool comprising a press platen, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is a composite platen identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claims 23-25:
The present claims describe product-by-process limitations for the structuring of the surface of the press plate. The examiner submits the structured surface of NRDC would be indistinguishable from the final product having a structured surface of the present claims. 


Response to Arguments
Applicant's arguments filed 10/12/2020 have been fully considered but they are not persuasive.

The examiner appreciates Applicant’s efforts to address the previous claim objections and rejections under 35 USC 112. The examiner submits, however, that the amended claims raise new issues under 35 USC 112 for the reasons described above.

Applicant argues Li does not disclose “a structured surface or a smooth surface with different degrees of gloss” (p7).
The examiner maintains that Li’s composite plate inherently has a surface that is broadly “structured” as claimed. The examiner notes the phrase “structured” does not require any particular shape or surface quality: it appears to encompass all possible structures. For example, the Collins English Dictionary defines “structured” as “having a distinct physical shape or form, often provided by an internal structure”. Therefore, the examiner submits Li’s composite must inherently have a distinct physical shape or form, and so meets the requirements of the claimed invention.
Applicant argues Li does not disclose “that the panels according to Li et al. are pressing tools or suitable as such.” (p7).
As noted in the rejection, however, Li teaches it can be used in high-pressure environments (p4). Therefore, they appear to be broadly “pressing tools” as claimed. Furthermore, the plate is broadly within the scope of a “platen” as claimed. It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a pressing tool comprising a press platen, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is a composite platen identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Applicant argues the present invention and Li’s composite plate have large differences in dimensions (p7-8).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the dimensions of the press platen) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues that the purpose of Prabhu’s invention is diametrically opposed to the claimed pressing tool (p9). Applicant notes the reference intends to polish a substrate for integrated circuits (p9).
While the examiner agrees the intended use of the present invention differs from Prabhu’s intended use for its pressing tool, the examiner takes the position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, and further that the prior art structure is capable of performing the intended use. Given that Prabhu discloses a pressing tool in the form of a platen as presently claimed, it is clear this tool would be capable of performing the presently claimed intended use, i.e., coating wood panels in hydraulic hot 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
National Research Development Corporation (GB 1460449) discloses a molding apparatus comprising a platen including a matrix material reinforced with carbon fiber (p1, line 12+).
Kaldenhoff (DE 10127560; citations refer to provided machine translation) discloses a press cushion for a laminating press comprising a carrier of metal and at least one synthetic fiber layer filled with thermally conductive fibers, metal powder, or graphite (abstract).
Bachmann (US 2005/0112384) discloses a pressing apparatus comprising a platen and a resilient lining (abstract). The lining comprises thermally conductive particles (col 4 ln 63+).
Matsuno (JP 2003-088998; citations refer to provided machine translation) discloses a pressurizing device comprising a rubber plate containing 15-30% by weight of carbon whiskers (abstract).
Borgardt (WO 2013/034137) discloses a molding press/laminator comprising a heating plate comprising a synthetic resin and carbon fibers (abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787